PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Brian G. Robertson
Application No. 17/008,430
Filed: August 31, 2020
For: COMBINE HARVESTER CONCAVE FRAME ASSEMBLY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed May 7, 2021, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed December 17, 2020.   The Notice set a period for reply of two (2) months from the mail date of the Notice. The Notice required correction to the substitute specification in compliance with 37 CFR 1.121.  A Notice of Abandonment was mailed on May 6, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an amended specification and no new matter statement; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Telephone inquiries related to the processing as a patent should be directed to (571) 
272-4200. 
  

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions